Exhibit 10.1

BUSINESS COMBINATION AGREEMENT

This agreement is entered into the 1st day of January, 2003 between SAILTECH
INTERNATIONAL, INC., a Nevada corporation (herein, "Company"), ECOLOCLEAN, INC.,
a Texas corporation, (herein, "ECI") and ROYIS WARD, MICHAEL WARD, ALLAN HANSON,
MICHAEL RICHARDSON, SAMUEL SIMON and DAN COCKE, (herein, collectively, Sellers).
The Company, ECI and the Sellers desire to enter into a business combination
transaction whereby the Company will issue shares to Sellers in exchange for
their shares of ECI.

For good and valuable consideration, receipt of which is acknowledged the
parties agree, represent and warrant the following:

Agreement

A. Exchange of Shares. The Company and Sellers agree to exchange shares whereby
the Company will acquire all of the issued and outstanding stock of ECI. The
Company will issue Company shares to Sellers in exchange for their shares. The
Company will issue Twenty (20) shares of Company stock for each single (1) share
of Sellers' ECI stock. The Company will acquire One Hundred (100%) percent of
the issued and outstanding capital stock of ECI and issue Sellers a total of
Twenty Million (20,000,000) shares Company common stock. The shares will be
issued from the Company's treasury pursuant to the securities transaction
exemption afforded by Section 4(2) of the Securities Act of 1933, as amended.
The shares will be restricted securities bearing the Company's standard
restrictive legend.

B. Representations, Warranties and Covenants of the Company: The Company
represents and warrants to Sellers as of the date hereof and as of the Closing
Date:

SECTION 1. Enforceability of Agreement Against the Company. The Company has all
necessary power and authority to enter into this Agreement to which it is a
party, to carry out the obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement constitutes the legal, valid and binding
obligations of the Company enforceable against it in accordance with the
respective terms.

SECTION 2. Shares. The shares when issued will be free and clear of all liens,
charges, demands or adverse claims or other restrictions on the exercise of any
of the attributes of ownership. There are no contracts, arrangements,
commitments or restrictions relating to the issuance, sale, transfer or purchase
or obtaining of shares or other ownership interests in the Shares, except for
this Agreement.

SECTION 3. Incorporation, Authority and Qualification of The Company. The
Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada. The Company has all necessary
corporate power and authority to carry on the business now being conducted by
it. The Company is duly qualified to do business, and is in good standing, in
each jurisdiction, if any, where the character of its properties owned, operated
or leased or the nature of its activities makes such qualification necessary.
The Company is authorized to issue 50,000,000 common shares, par value $0.001
per share and 1,000,000 preferred shares, par value $0.01 per share. The company
has 17,592,435 common shares issued and outstanding. No preferred shares have
been issued. No other classes of stock are authorized or issued. There are no
outstanding options, warrants, rights or otherwise, other than those disclosed
in the financial statements.

--------------------------------------------------------------------------------

SECTION 4. No Conflict. The execution and delivery by the Company of this
Agreement and each Related Document to which the Company are parties have been
obtained and all filings and notifications required by law, agreement or
otherwise have been made, the performance by the Company of this Agreement and
each Related Document to which they are parties will not:

a. Violate or conflict with any term or provision of the articles or certificate
of incorporation (or other charter documents) of the Company;

b. Conflict with or violate any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award applicable to Company;

c. Conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any lien on any of the assets
pursuant to, any assigned contract or any licenses;

d. Without limiting the generality of the foregoing, result in the termination,
denial or impairment of any material contract, arrangement or benefit granted
with respect to the Company's business, or require the payment of any fees,
taxes or assessments, pursuant to any federal, state or local program relating
to minority-owned businesses.

SECTION 5. Consents, Approvals and Notifications. The execution and delivery by
the Company of this Agreement and each Related Document to which it is a party
does not, and the performance by it of this Agreement and such Related Documents
will not, require any consent, approval, authorization or other action by, or
filing with or notification to, any Governmental Authority or any other Person.

SECTION 6. Financial Statements

6.1 The Company has furnished to Sellers copies of (a) audited balance sheets of
the Company and audited statements of income, changes in shareholders' equity
and statements of cash flow for the period ending December 31, 2001, together
with the reports and notes thereon, independent certified public accountants
(collectively, the "Audited Financial Statements").

6.2 The Audited Financial Statements (a) have been prepared in conformity with
GAAP applied on a consistent basis from year to year (except as noted otherwise
therein); and (b) assuming the Company will continue as a going concern, are
true and correct and present fairly in all material respects the financial
condition of the Company and the results of operations and changes in cash flow
of the Company for the periods to which each relates.

6.3 To the knowledge of the Company, the Interim Financial Statements, if
prepared, (a) have been prepared in conformity with GAAP applied on a consistent
basis from year to year (except as noted otherwise therein), subject to normal
recurring year-end adjustments (the effect of which will not, individually or in
the aggregate, be material) and the absence of notes (which, if presented, would
not differ materially from those included in the Audited Financial Statements),
and (b) assuming the Company will continue as a going concern, are true and
correct and present fairly in all material respects the financial condition of
the Company and the results of operations and changes in cash flow of the
Company for the periods to which each relates.

- 2 -

--------------------------------------------------------------------------------

SECTION 7. Litigation. There is no claim, action, investigation, arbitration or
proceeding pending or, threatened against the Company, or against or relating to
any of the assets or the ability of the Company to perform its obligations
hereunder, before any arbitrator, judge, court or governmental authority.
Company is not subject to any order, writ judgment, injunction, decree,
determination or award of any arbitrator, judge, court or governmental
authority.

SECTION 8. Contracts. To the extent applicable, Exhibit "A" contains an accurate
and complete list of all written and oral agreements and contracts in effect on
the date of this Agreement to which the Company is a party in connection with
the business operations or by which any of the Company's properties or assets
relating to the operation are bound. The are no contracts in formation or which
are capable of subsequent formation as a result of future satisfied conditions.
The Company has made available to Sellers true and complete copies of the
contracts (including any amendments or modifications thereto).

SECTION 9. Environmental Matters. In addition to any other express agreements of
Company contained herein, the matters set forth in this paragraph constitute
representations and warranties by the Company which will be true and correct on
the date of this Agreement and as of the date of closing. In the event that,
during the period between the execution of this Agreement and the closing, the
Company learns, or has reason to believe, that any of the following
representations and warranties may cease to be true, the Company hereby
covenants to give notice thereof to ECI and Sellers immediately:

(a) The Company has not received notice from any governmental agency pertaining
to the violation of any law or regulation of toxic hazardous substances or
dangerous wastes and affecting any Company property, and it has no knowledge of
any facts which might be a basis for any such notice.

(b) No toxic or hazardous substances have been improperly generated, treated,
released, stored or disposed of, or otherwise deposited in or on any Company
property, including without limitation, the surface waters and subsurface waters
thereof, no underground tanks have been located on any Company property, and
there have not been nor are now present any substances or conditions in or on
any Company property which may support a claim or cause of action under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (the "Superfund Act"), Federal Resource Conservation and Recovery Act of
1976, 42U.S.C. Section 6901, et seq.; Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 49 U.S.C. Section 1801, et
seq., as amended; Federal Clean Air Act, 42 U.S.C. Sections 7401-7626; Federal
Water Pollution Control Act, Federal Clean Water Act of 1977, 33 U.S.C. Section
1251, st seq: Federal Insecticide, Fungicide, and Rodenticide Act, Federal
Pesticide Act of 1978, 7 U.S.C. Paragraph 13, et seq.; Federal Toxic Substances
Control Act, 15 U.S.C. Section 2601, et seq.; Federal Safe Drinking Water Act,
42 U.S.C. Section 300(f), et seq. or any other federal, state, or local
environmental statutes, regulations, ordinances or regulatory requirements. This
environmental matters section will be interpreted to include, but not be limited
to, any substance which after release into the environment and upon exposure,
ingestion, inhalation or assimilation, either directly from the environment or
indirectly by ingestion through food chains or otherwise, will or may reasonably
be anticipated to cause sickness, death, disease, behavior abnormalities, cancer
or genetic abnormalities. The Company will hold ECI and Sellers harmless from
and indemnify them against and from any damage, loss, expenses or liability
resulting from any breach, of this representation and warranty, including all
attorneys fees and costs incurred as a result thereof.

- 3 -

--------------------------------------------------------------------------------

SECTION 10. Taxes The Company has or will duly file or caused to be filed all
federal income tax returns and all other federal, state, county, local or city
tax returns which are required to be filed, including, but not limited to,
income and employee withholding taxes, and the Company has paid or caused to be
paid all taxes shown on said returns or on any tax assessment received by it to
the extent that such taxes have become due, or has set aside on its books
reserves (segregated to the extent required by sound accounting practice)
reasonably deemed by the Company to be adequate with respect thereto. No events
have occurred which could impose upon Sellers, any transferee liability for any
taxes, penalties, or interest due or to become due from the Company. The Company
will be responsible for filing all federal, state and local tax related reports
for the year ending 2002.

SECTION 11. Absence of Changes. Since December 31, 2001, the date of the
Company's Audited Financial Statements, and Interim Financial Statements for the
period ending September 30, 2002, the Company has operated its business in the
ordinary course consistent with past practices and there has not been, except as
disclosed in this Agreement or the Exhibits attached hereto:

i. any Material Adverse Effect;

ii. any damage, destruction or loss (whether or not covered by insurance)
affecting any tangible asset or property used or useful in the business
operations, normal wear and tear excepted;

iii. any payments, discharges or satisfactions by the Company of any liens,
claims, charges or liabilities (whether absolute, accrued, contingent or
otherwise and whether due or to become due) relating to the business operations,
other than in the ordinary course of the business and consistent with past
practice;

iv. any licenses, sales, transfers, pledges, mortgages or other dispositions of
any tangible or intangible assets having a value over $1,000 (in the aggregate)
used or held for use in connection with the operation of the business, other
than in the ordinary course of business and consistent with past practice;

v. any write-offs as uncollectible of any accounts receivable or notes
receivable of the operations, or any portion thereof, not provided for in the
allowance for uncollectible accounts in the Interim Financial Statements;

vi. any cancellations of any material debts or claims of, or any amendments,
terminations or waivers of any rights of material value to, the business
operations;

vii. any general uniform increase in or change in the method of computing the
compensation of employees of the Company who perform services for the benefit of
the business operations;

- 4 -

--------------------------------------------------------------------------------

viii. any material changes in the manner in which the Company extends discount
or credits to customers or otherwise deals with customers of its business;

ix. any material changes in the accounting methods or practices followed by the
Company and or any changes in depreciation or amortization policies or rates
theretofore adopted;

x. any capital commitments by the Company and for additions to property, plant
or equipment of the business operations;

xi. any agreements or commitments to merge or consolidate with or otherwise
acquire any other corporation, association, firm or other business organization
or division thereof;

xii. any declarations of dividend, payment of any dividend, issuance of any
securities, purchase or redemption of any securities, commitments or
authorizations for any changes to its Articles of Incorporation or amendments to
any by-laws, conversions of any options, warrants or otherwise into common
shares, and except as disclosed in paragraph B.3. relating to the total shares
issued and outstanding which resulted from a corporate reorganization;

xiii. any other material transaction relating to the Company other than in the
ordinary course of the business and consistent with past practice; or

xiv. any agreements or understandings, whether in writing or otherwise, for the
Company to take any of the actions specified in items i. through xii. above.

SECTION 12. Undisclosed Liabilities. The Company does not have any liabilities
or obligations of any nature that would be required by GAAP to be reflected in
the Financial Statements (subject, in the case of unaudited statements, to
normal year-end audit adjustments), except: (a) such liabilities and obligations
which are reflected in the Financial Statements, or (b) such liabilities or
obligations which were incurred in the ordinary course of business for normal
trade or business obligations and are not individually or in the aggregate in
excess of $1,000.

SECTION 13. Compliance with Laws. Except as individually or in the aggregate
would not have a Material Adverse Effect, the Company has complied in all
respects with all laws of all Governmental Authorities (including all tariff and
reporting requirements) with respect to its business operations.

C. Representations, Warranties Covenants of Sellers and ECI: ECI and Sellers
represent and warrant to the Company as of the date hereof and as of the Closing
Date:

SECTION 1. Enforceability of Agreement Against the Sellers and ECI. ECI and
Sellers have all necessary power and authority to enter into this Agreement to
which each is a party, to carry out the obligations hereunder and to consummate
the transactions contemplated hereby. This Agreement constitutes the legal,
valid and binding obligations of the Sellers and ECI enforceable against it in
accordance with the respective terms.

- 5 -

--------------------------------------------------------------------------------

SECTION 2. Shares. Sellers' shares have been validly issued and are free and
clear of all liens, charges, demands or adverse claims or other restrictions on
the exercise of any of the attributes of ownership. There are no contracts,
arrangements, commitments or restrictions relating to the issuance, sale,
transfer or purchase or obtaining of shares or other ownership interests in the
Shares.

SECTION 3. Incorporation, Authority and Qualification of ECI. ECI is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Texas. ECI has all necessary corporate power and authority
to carry on the business now being conducted by it. ECI is duly qualified to do
business, and is in good standing, in each jurisdiction, if any, where the
character of its properties owned, operated or leased or the nature of its
activities makes such qualification necessary. ECI is authorized to issue
1,000,000 common shares, par value $0.001 per share. The company has 500,000
common shares issued and outstanding. No other classes of stock are authorized
or issued. There are no outstanding options, warrants, rights or otherwise,
other than those disclosed in the financial statements.

SECTION 4. No Conflict. The execution and delivery by the Sellers and ECI of
this Agreement and each Related Document to which the each is a party have been
obtained and all filings and notifications required by law, agreement or
otherwise have been made, the performance by the Sellers and ECI of this
Agreement and each Related Document to which each is a party will not:

A. Violate or conflict with any term or provision of the articles or certificate
of incorporation (or other charter documents) of ECI;

B. Conflict with or violate any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award applicable to ECI or Sellers;

C. Conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any lien on any of the assets
pursuant to, any assigned contract or any licenses;

D. Without limiting the generality of the foregoing, result in the termination,
denial or impairment of any material contract, arrangement or benefit granted
with respect to ECI or Sellers' business, or require the payment of any fees,
taxes or assessments, pursuant to any federal, state or local program relating
to minority-owned businesses.

SECTION 5. Consents, Approvals and Notifications. The execution and delivery by
the Sellers and ECI of this Agreement and each Related Document to which each is
a party does not, and the performance by it of this Agreement and such Related
Documents will not, require any consent, approval, authorization or other action
by, or filing with or notification to, any Governmental Authority or any other
Person.

SECTION 6. Financial Statements

6.1 ECI has furnished to the Company copies of (a) audited balance sheets of the
Company and audited statements of income, changes in shareholders' equity and
statements of cash flow for the period ending December 31, 2002, together with
the reports and notes thereon, independent certified public accountants
(collectively, the "Audited Financial Statements").

- 6 -

--------------------------------------------------------------------------------

6.2 The Audited Financial Statements (a) have been prepared in conformity with
GAAP applied on a consistent basis from year to year (except as noted otherwise
therein); and are true and correct and present fairly in all material respects
the financial condition of ECI and the results of operations and changes in cash
flow of ECI for the periods to which each relates.

6.3 To the knowledge of the ECI , the Interim Financial Statements, if prepared,
(a) have been prepared in conformity with GAAP applied on a consistent basis
from year to year (except as noted otherwise therein), subject to normal
recurring year-end adjustments (the effect of which will not, individually or in
the aggregate, be material) and the absence of notes (which, if presented, would
not differ materially from those included in the Audited Financial Statements),
and are true and correct and present fairly in all material respects the
financial condition of the Company and the results of operations and changes in
cash flow of ECI for the periods to which each relates.

SECTION 7. Litigation. There is no claim, action, investigation, arbitration or
proceeding pending or, threatened against ECI, or against or relating to any of
the assets or the ability of it to perform its obligations hereunder, before any
arbitrator, judge, court or governmental authority. ECI is not subject to any
order, writ judgment, injunction, decree, determination or award of any
arbitrator, judge, court or governmental authority.

SECTION 8. Contracts. To the extent applicable, Exhibit "B" contains an accurate
and complete list of all written and oral agreements and contracts in effect on
the date of this Agreement to which ECI is a party in connection with the
business operations or by which any of its properties or assets relating to the
operation are bound. The are no contracts in formation or which are capable of
subsequent formation as a result of future satisfied conditions. ECI has made
available to the Company true and complete copies of the contracts (including
any amendments or modifications thereto).

SECTION 9. Environmental Matters. ECI has not used any property, real or
personal to generate, manufacture, refine, transport, treat, store, handle, or
dispose of any hazardous substances except in accordance with all applicable
federal and state environmental laws.

SECTION 10. Taxes. ECI has or will duly file or caused to be filed all federal
income tax returns and all other federal, state, county, local or city tax
returns which are required to be filed, including, but not limited to, income
and employee withholding taxes, and it has paid or caused to be paid all taxes
shown on said returns or on any tax assessment received by it to the extent that
such taxes have become due, or has set aside on its books reserves (segregated
to the extent required by sound accounting practice) reasonably deemed by it to
be adequate with respect thereto.

SECTION 11. Absence of Changes. Since the date of the Audited Financial
Statements, ECI has operated its business in the ordinary course consistent with
past practices and there has not been, except as disclosed in this Agreement or
the Exhibits attached hereto:

- 7 -

--------------------------------------------------------------------------------

i. any Material Adverse Effect;

ii. any damage, destruction or loss (whether or not covered by insurance)
affecting any tangible asset or property used or useful in the business
operations, normal wear and tear excepted;

iii. any payments, discharges or satisfactions by it of any liens, claims,
charges or liabilities (whether absolute, accrued, contingent or otherwise and
whether due or to become due) relating to the business operations, other than in
the ordinary course of the business and consistent with past practice;

iv. any licenses, sales, transfers, pledges, mortgages or other dispositions of
any tangible or intangible assets having a value over $1,000 (in the aggregate)
used or held for use in connection with the operation of the business, other
than in the ordinary course of business and consistent with past practice;

v. any write-offs as uncollectible of any accounts receivable or notes
receivable of the operations, or any portion thereof, not provided for in the
allowance for uncollectible accounts in the Interim Financial Statements;

vi. any cancellations of any material debts or claims of, or any amendments,
terminations or waivers of any rights of material value to, the business
operations;

vii. any general uniform increase in or change in the method of computing the
compensation of employees of it who perform services for the benefit of the
business operations;

viii. any material changes in the manner in which ECI extends discount or
credits to customers or otherwise deals with customers of its business;

ix. any material changes in the accounting methods or practices followed by ECI
and or any changes in depreciation or amortization policies or rates theretofore
adopted;

x. any capital commitments by ECI and for additions to property, plant or
equipment of the business operations;

xi. any agreements or commitments to merge or consolidate with or otherwise
acquire any other corporation, association, firm or other business organization
or division thereof;

xii. any declarations of dividend, payment of any dividend, issuance of any
securities, purchase or redemption of any securities, commitments or
authorizations for any changes to its Articles of Incorporation or amendments to
any by-laws, conversions of any options, warrants or otherwise into common
shares, and except as disclosed in paragraph B.1. relating to the total shares
issued and outstanding which resulted from a corporate reorganization;

xiii. any other material transaction relating to ECI other than in the ordinary
course of the business and consistent with past practice; or

xiv. any agreements or understandings, whether in writing or otherwise, for ECI
to take any of the actions specified in items i. through xii. above.

- 8 -

--------------------------------------------------------------------------------

SECTION 12. Undisclosed Liabilities. ECI does not have any liabilities or
obligations of any nature that would be required by GAAP to be reflected in the
Financial Statements (subject, in the case of unaudited statements, to normal
year-end audit adjustments), except: (a) such liabilities and obligations which
are reflected in the Financial Statements, or (b) such liabilities or
obligations which were incurred in the ordinary course of business for normal
trade or business obligations and are not individually or in the aggregate in
excess of $1,000.

SECTION 13. Compliance with Laws. Except as individually or in the aggregate
would not have a Material Adverse Effect, ECI has complied in all respects with
all laws of all Governmental Authorities (including all tariff and reporting
requirements) with respect to its business operations.

SECTION 14. Consents, Approvals and Notifications The execution and delivery by
ECI and Sellers of this Agreement to which each is a party does not, and the
performance by each of this Agreement will not, require any consent, approval,
authorization or other action by, or filing with or notification to, any
Governmental Authority or any other Person.

D. Miscellaneous Provisions.

SECTION 1. Conditions to Closing

     1.1 Conditions to Obligations of the Company Conditions to Obligations of
the Company. The obligations of the Company to consummate the sale of the shares
shall be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions, any one of which may be waived by the Sellers without
waiver of any other rights or remedies which Sellers may have under this
Agreement:

i. The Company's Closing Documents. At the Closing, Sellers shall have executed
and/or delivered the following Related Documents to which they are parties or
for which each is responsible: (1) This Agreement, and (2) the exchange share
certificates delivered to Sellers.

     1.2 Conditions to Obligations of SellersConditions to Obligations of
Sellers. The obligations of Sellers to consummate the purchase of the shares
contemplated by this Agreement shall be subject to the fulfillment, at or prior
to the Closing, of each of the following conditions, any one of which may be
waived by the Company without waiver of any other rights or remedies which the
Company may have under this Agreement.

i. Closing Documents. At the Closing, Sellers shall have executed and/or
delivered this Agreement and delivered the ECI shares to the Company.

SECTION 2. Indemnification.

2.1 Survival. All representations and warranties and covenants and agreements
contained herein shall survive the execution of hereof and the Closing Date. Any
investigations by or on behalf of any party shall not constitute a waiver as to
enforcement of any representation, warranty or covenant contained in this
Agreement. No notice or information delivered by one party shall affect the
other party's right to rely on any representation or warranty made by the party
delivering the notice or information or relieve that party of any obligations
under this Agreement as the result of a breach of any of its representations and
warranties.

- 9 -

--------------------------------------------------------------------------------

SECTION 3. General Provisions.

3.1 Headings and Interpretation. The headings used in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
any term or provision of this Agreement.

3.2 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party.

3.3 Entire Agreement. This Agreement represents the entire understanding of the
parties with reference to the matters set forth herein. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications
and prior agreements among the parties relating to the subject matter herein.

3.4 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by the parties hereto.

3.5 Applicable Law. This Agreement shall be governed by the substantive laws of
the State of Nevada, without regard to its conflict of laws provisions.

3.6 Counterparts and Facsimile Transmission Copies of Originals. This Agreement
may be executed in several original or facsimile copy counterparts and all so
executed and transmitted shall constitute one Agreement, binding on all the
parties hereto even though all the parties are not signatories to the original
or the same counterpart. Facsimile transmitted signatures shall be deemed valid
as though they were originals and the parties may perform any and all
obligations and duties in reliance on the facsimile copies.

3.7 Further Assurances, Additional Documents, Etc. The parties will cooperate
with each other to accommodate the intent of this agreement.

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representatives to execute, this Stock Purchase Agreement as of the
date first written above.

SAILTECH INTERNATIONAL, INC.

 

ECOLOCLEAN, INC.

/s/ Barry Girling

 

/s/ Royis Ward

By: Barry Girling

By: Royis Ward

Title: President

Title: President


/s/ Barry Girling


/s/ Michael Ward

By: Barry Girling

By:

Title: Secretary

Title: Secretary

- 10 -

--------------------------------------------------------------------------------

THE UNDERSIGNED UNDERSTANDS THAT THE SHARES BEING OFFERED AND SOLD UNDER THE
EXEMPTIONFROM REGISTRATION PROVIDED FOR IN SECTION 4(2) OF THE SECURITIES ACT OF
1933, AS AMENDED, AND SECTION 5(I) OF THE TEXAS SECURITIES ACT, AS AMENDED, THAT
HE/SHE IS PURCHASING THE SHARES WITHOUT BEING FURNISHED ANY OFFERING
LITERATUREOR, THAT THIS TRANSACTION HAS NOT BEEN SCRUTINIZED BY THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION OR BY ANY ADMINISTRATIVE AGENCY
CHARGED WITH THE ADMINISTRATION OF THE SECURITIES LAWS OF ANY STATE BECAUSE OF
THE PRIVATE ASPECTS OF THE OFFERING, THAT ALL DOCUMENTS, RECORDS, BOOKS
PERTAINING TO THIS INVESTMENT, HAVE BEEN MADE AVAILABLE TO TO THE COMPANY ARE
AND WILL BE AVAILABLE UPON REASONABLE NOTICE FOR INSPECTION BY INVESTORS DURING
REASONABLE BUSINESS HOURS AT ITS PRINCIPAL PLACE OF BUSINESS. THIS OFFER TO
PURCHASESECURITIES ORIGIONATED WITH THE SUBSCRIBER AND THE SUBSCRIBER WAS NOT
SOLICITED BY THE COMPANY.

SELLERS:

 

/s/ Michael Ward

 

/s/ Royis Ward

Michael Ward , Individually

 

Royis Ward, Individually

150,000 ECI Shares

 

150,000 ECI shares


/s/ Allan Hanson

 


/s/ Mike Richardson

Allan Hanson

 

Michael Richardson

40,000 ECI Shares

 

100,000 ECI Shares


/s/ Samuel Simon

 


/s/ Dan Cocke

Samuel Simon



Dan Cocke

40,000 ECI Shares

 

20,000 ECI shares

 

 

 

- 11 -

--------------------------------------------------------------------------------